— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered June 15, 1987, convicting him of criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review his claim that he was denied a fair trial because of the destruction of certain evidence (see, People v Longwood, 116 AD2d 590). Reversal in the interest of justice is not required because it is highly unlikely that production of the evidence in question would have changed the verdict (see, People v Taylor, 127 AD2d 714).
The defendant’s remaining contentions are either unpreserved or without merit. Mangano, J. P., Brown, Kunzeman and Kooper, JJ., concur.